Citation Nr: 0633620	
Decision Date: 10/31/06    Archive Date: 11/14/06

DOCKET NO.  04-09 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for 
degenerative joint disease, left knee.


REPRESENTATION

Veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel






INTRODUCTION

The veteran had active service from May 1974 to January 1997.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas which denied a rating in excess of 20 percent 
for degenerative joint disease of the left knee.


FINDINGS OF FACT

1.  The veteran's left knee disability manifests as 
limitation of motion and degenerative arthritis with pain, 
established by x-ray findings.

2.  The veteran's left knee disability is not so exceptional 
or unusual with such related factors as marked interference 
with employment or frequent periods of hospitalization as to 
render impractical the application of regular schedular 
standards.


CONCLUSION OF LAW

The criteria for entitlement to an evaluation in excess of 20 
percent for degenerative joint disease, left knee, have not 
been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 4.3, 4.7, 4.14, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5256, 5257, 5258, 5259, 5260, 5261, 5262, 
5263 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  The 
duty to notify under the VCAA requires VA to notify the 
claimant and the claimant's representative, if any, of the 
information and medical or lay evidence that is necessary to 
substantiate the claim.  In Pelegrini v. Principi (Pelegrini 
II), 18 Vet. App. 112, 119-20 (2004), the Court specifically 
held that the VCAA requires VA to provide notice that informs 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim, (2) that VA 
will seek to provide, and (3) that the claimant is expected 
to provide.  In what can be considered a fourth element of 
the requisite notice, the Court further held that, under 38 
C.F.R. § 3.159(b), VA must request the claimant to provide 
any evidence  in his possession that pertains to the claim.  
Id. at 120-21.  The Court has indicated that notice under the 
VCAA must be given prior to an initial unfavorable decision 
by the agency of original jurisdiction.  Id.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Under these provisions, VA is required 
to obtain service medical records and relevant VA healthcare 
records and must make reasonable efforts to help the veteran 
obtain other relevant medical records.  The duty to assist 
also requires VA to provide the claimant with a medical 
examination or a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d) (West 2002);  38 C.F.R § 3.159 (2006). 

The Court has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. 
App. at 183 (2002).  In this case, as explained below, VA has 
strictly complied with the VCAA by providing the veteran 
adequate notice and assistance with regard to the claims on 
appeal.  Accordingly, the veteran is not prejudiced by the 
Board's decision to proceed with the disposition of this 
appeal.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R.    
 § 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman 
at 488.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. 

A.	Duty to Notify

In a June 2003 letter to the veteran, the RO notified the 
veteran of the evidentiary requirements of a claim for an 
increased evaluation.  The June 2003 letter also informed the 
veteran of VA's duty to assist, notified the veteran and 
explained what evidence VA would be responsible for obtaining 
and what evidence VA would assist him in obtaining.  The 
veteran was advised that he should submit any relevant 
evidence in his possession.  This letter complied with the 
timing requirements of Pelegrini, as it was provided prior to 
the rating decision on appeal.

B.	Duty to Assist

The relevant service and post-service VA and private medical 
records have been obtained and associated with the claims 
file.  The veteran has been afforded several VA examinations, 
including examinations in March 1999, August 2003 and January 
2005.  The veteran has not identified any relevant 
outstanding evidence.  The  Board therefore finds that the 
duty to assist has been satisfied in this case.






II.  Applicable Law and Regulations

The veteran seeks an increased evaluation for degenerative 
joint disease of the left knee.  The veteran contends that 
the current 20 percent evaluation does not accurately reflect 
the severity of the symptoms associated with his disability.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule). 38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2006).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned. 
38 C.F.R. § 4.7 (2006).

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  A disability may require re-evaluation in accordance 
with changes in a veteran's condition.  In determining the 
level of current impairment, it is thus essential that the 
disability be considered in the context of the entire 
recorded history. 38 C.F.R. § 4.1.  Consideration of the 
whole recorded history is necessary so that a rating may 
accurately reflect the elements of disability present.  38 
C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance. The examination on which an evaluation is based 
must adequately portray the anatomical damage and functional 
loss with respect to all of these elements. The functional 
loss may be due to absence of part, or all, of the necessary 
bones, joints and muscles, or associated structures, or to 
deformity, adhesions, defective innervation, or other 
pathology, or it may be due to pain, supported by adequate 
pathology and evidenced by visible behavior of the claimant 
undertaking the motion. Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  A little used part 
of the musculoskeletal system may be expected to show 
evidence of disuse, either through atrophy, the condition of 
the skin, absence of normal callosity or the like. 38 C.F.R. 
§ § 4.40, 4.45 (2006).

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: less movement than normal; more movement than 
normal; weakened movement; excess fatigability; 
incoordination, impaired ability to execute skilled movements 
smoothly; and pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight- 
bearing are related considerations. 38 C.F.R. 
§ 4.45 (2006); see also DeLuca v. Brown, 8 Vet. App. at 206-7 
(holding that VA's review of a service-connected 
musculoskeletal disability must include an assessment of the 
functional impairment caused by that disability and that, if 
the service-connected disability involves a joint rated based 
on limitation of motion, adequate consideration must be given 
to functional loss due to pain under 38 C.F.R. § 4.40, and 
functional loss due to weakness, fatigability, incoordination 
or pain on movement of a joint under 38 C.F.R. § 4.45).  
Painful, unstable, or malaligned joints due to healed injury 
are entitled to at least the minimum compensable evaluation 
for the joint. 38 C.F.R. § 4.59 (2006).

Pyramiding, the evaluation of the same disability, or the 
same manifestation of a disability, under different DCs, is 
to be avoided. 38 C.F.R. § 4.14 (2006).
The critical element in permitting the assignment of several 
evaluations under various DCs is that none of the 
symptomatology for any one of the conditions is duplicative 
or overlapping with the symptomatology of the other 
condition. See Esteban v. Brown, 6 Vet. App. 259, 261-62 
(1994). 

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Office of General Counsel (GC) has issued two opinions 
pertinent to claims of entitlement to increased evaluations 
for knee disabilities.   A General Counsel opinion has held 
that a veteran who has x-ray evidence of arthritis and 
instability of the knee may be evaluated separately under 
Diagnostic Codes (DCs) 5003 and 5257 provided additional 
disability is shown. VAOPGCPREC 23-97 (July 1, 1997).  
Additional disability is shown when a veteran meets the 
criteria for a noncompensable evaluation under either DC 5260 
or 5261, which include flexion limited to 60 degrees or 
extension limited to 5 degrees, or when there is painful 
motion such that it adds to the actual limitation of motion 
shown under DC 5260 or DC 5261.  VAOPGCPREC 9-98 at 
paragraphs 1, 6. A separate evaluation may also be granted 
under DC 5003 and 38 C.F.R. § 4.59, when a veteran 
technically has full range of motion that is inhibited by 
pain. 9-98 at paragraphs 4, 6; see also Lichtenfels v. 
Derwinski, 1 Vet. App. 484, 488 (1991).  

In another opinion, the GC held that, for a knee disability 
rated under DC 5257 to warrant a separate rating for 
arthritis based on x-ray findings and limitation of motion, 
limitation of motion under DC 5260 or DC 5261 need not be 
compensable but must at least meet the criteria for a zero-
percent rating.  A separate rating for arthritis could also 
be based on x-ray findings and painful motion under 38 C.F.R. 
§ 4.59.  VAOPGCPREC 9- 98 (August 14, 1998).  The General 
Counsel has directed that separate ratings also are available 
if a particular knee condition causes both the limitation of 
extension and limitation of flexion of the same joint. 
VAOPGCPREC 9-04 (Sept. 17, 2004).

Separate ratings under 38 C.F.R. § 4.71a, DC Code 5260 and DC 
5261 may be assigned for disability of the same joint, if 
none of the symptomatology on which each rating is based is 
duplicative or overlapping. See VAOPGCPREC 9-04.  
The RO has assigned a 20 percent rating for left knee 
degenerative arthritis, pursuant to Diagnostic Code 5260, 
pertaining to limitation of flexion.  Under Diagnostic Code 
5260, a 20 percent evaluation is assignable for flexion 
limited to 30 degrees.  An evaluation of 30 percent is 
assignable when flexion is limited to 15 degrees.   

Diagnostic Code 5261 pertains to limitation of extension.  
Under Diagnostic Code 5261, a  30 percent evaluation is 
assignable for extension limited to 20 degrees.  A 40 percent 
evaluation is assignable for extension limited to 30 degrees, 
and a 50 percent evaluation is assignable for extension that 
is limited to 45 degrees.  See 38 C.F.R. § 4.71a, DCs  5261 
(2006); see also VAOGCPREC 9-2004 (Sept. 17, 2004) (holding 
that separate evaluations under 38 C.F.R. § 4.71a, DC 5260 
(leg, limitation of flexion) and DC 5261 (leg, limitation of 
extension) may be assigned for disability of the same joint).  
The Board notes that full range of motion of the knee is from 
0 to 140 degrees.  38 C.F.R. § 4.71, Plate II (2006).

In this case, the RO has also assigned a 10 percent rating 
for degenerative joint disease of both knees, the left ankle 
and the left wrist, pursuant to Diagnostic Codes 5003 and 
5010.  DC 5010 provides that arthritis that is due to trauma 
and substantiated by x-ray findings is to be evaluated as 
degenerative arthritis.  DC 5003 provides that degenerative 
arthritis established by x-ray findings is to be evaluated on 
the basis of limitation of motion under the appropriate DC 
for the specific joint or joints involved.  When, however, 
the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate DC, an 
evaluation of 10 percent is for application for each such 
major joint or group of minor joints affected by limitation 
of motion, to be combined, not added under DC 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, a 10 percent evaluation is assignable for x-ray 
evidence of involvement of arthritis of two or more major 
joints or two or more minor joint groups.  A 20 percent 
evaluation is assignable for x-ray evidence of involvement of 
arthritis of two or more major joints or two or more minor 
joint groups, with occasional incapacitating episodes. 38 
C.F.R. § 4.71a, DC 5003 (2006).

Other provisions of the rating code pertaining to knee 
injuries are Diagnostic Codes 5256, 5257, 5258, 5259, 5262 
and 5263.  Diagnostic Code 5256 assigns ratings of 30 to 60 
percent for ankylosis of the knee.  Diagnostic Code  5257, 
which governs ratings of impairment of the knee, provides for 
a 20 percent evaluation for moderate recurrent subluxation or 
lateral instability and a 30 percent evaluation for severe 
recurrent subluxation or lateral instability. 38 C.F.R. § 
4.71a, DC 5257 (2006).

Under Diagnostic Code 5258,  pertaining to dislocation of 
cartilage, a 20 percent evaluation is assignable for 
dislocation of cartilage with frequent episodes of locking, 
pain and effusion into the joint.  38 C.F.R. § 4.71a, DC 5258 
(2006). 
Diagnostic Code 5259 provides for a 10 percent evaluation for 
symptomatic removal of semilunar cartilage.  38 C.F.R. § 
4.71a, DC 5259 (2006). 

Under Diagnostic Code 5262, evaluations of 10 to 40 percent 
may be assigned for  knee and ankle disability that is 
related to impairment of the tibia and fibula.  See 38 C.F.R. 
§ 4.71a, DC 5262 (2006).   Diagnostic Code 5263 pertains to 
genu recurvatum.  38 C.F.R. § 4.71a, DC 5263 (2006).
 
III.  Analysis of Claim

As noted above, the veteran claims his left knee disability 
is more severe than contemplated by the current rating.  The 
veteran contends that the swelling and pain associated with 
his knee disability limit his activities and interfere with 
his ability to perform his job as a truck driver.    

The veteran testified before a hearing officer at the RO in 
2004.  At that hearing, the veteran that the pain and 
swelling limit his ability to walk long distances or to drive 
for long periods of time.  He stated that knee pain causes 
him to wake up at night.  

The record in this case includes VA and private medical 
records and reports of VA examinations performed in 1999, 
2003 and 2005.  This evidence indicates that an evaluation in 
excess of 20 percent is not applicable under any of the 
relevant rating codes.  

The veteran had a VA examination in March 1999.  The examiner 
found that the veteran had mild hypertrophy of the left knee 
and 90 degrees flexion with pain. The knee was tender to 
patellar compression.  There was moderately severe 
subpatellar crepitus in the left knee joint.  The examiner 
found no instability.  There was no evidence of significant 
motor function loss in the knee.  The examiner concluded that 
the veteran had moderate functional loss due to pain.  

A report of the August 2003 VA examination reflects that the 
veteran complained of swelling and pain in the knee.  He 
reported that the knee pain interfered with his work as a 
truck driver.  Upon physical examination, the VA examiner 
noted moderate effusion of the left knee.  The examiner 
stated that the knee flexion was limited by the large size of 
the thighs and calf.  Flexion was 115 degrees without 
tenderness.  The examiner noted medial joint line tenderness 
and tenderness over the patellar tendon.  McMurray's and 
Lachman's tests were negative.  The examiner noted x-ray 
findings of degenerative joint disease of the left knee.  The 
examiner opined that the veteran's knee symptoms were 
worsened by obesity.

At a January 2005 VA examination, the veteran reported 
difficulty walking, climbing stairs, and standing up from a 
sitting position.   He reported taking Naproxen for knee 
pain.   He stated that his knee would sometimes give way.  He 
again reported that knee pain interfered with his employment 
because he frequently had to stop to stretch his legs.   Upon 
physical examination, the examiner noted swelling and 
crepitus in the knee.  Flexion was 70 degrees with full 
extension.  Internal rotation of the left knee was 10 
degrees.  The examiner observed pain throughout range of 
motion testing.  Lachman's, McMurray's and drawer tests were 
negative.  The examiner opined that there was no fatigability 
in the knee, as the veteran could not do much do to pain.  
The examiner stated that the veteran does not have weakness 
or incoordination.   The examiner noted that degenerative 
joint disease was confirmed by x-ray.  

The evidence in this case does not support a rating in excess 
of 20 percent under any of the applicable diagnostic codes.  
The Board has considered the potential application of the 
various provisions of the rating schedule.  However, 
recurrent subluxation, lateral instability, ankylosis of the 
knee, impairment of the tibia and fibula, genu recurvatum and 
removal or dislocation of the semilunar cartilage have not 
been shown by the medical evidence of record.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5256, 5257, 5258, 5259, 5262, 5263 
(2006).

There is also no evidence that a compensable rating under 
Diagnostic Code 5261 is warranted.  The most recent VA 
examination showed full extension of the left knee.  There 
are no findings of record that would merit a compensable 
rating for limitation of extension. 

Although the veteran has demonstrated a decreased range of 
motion over time, the current evidence does not support  a 
rating in excess of 20 percent.  Records reflect findings of 
flexion of 115 degrees in August of 2003 and  70 degrees in 
January of 2005.   The presently assigned 20 percent rating 
contemplates the limitation of motion and pain associated 
with degenerative joint disease of the knee.  Under 
Diagnostic Code 5260,  the next highest rating of 30 percent 
is assignable when flexion is limited to 15 degrees.  There 
is no evidence of record that indicates a 30 percent rating 
is assignable under 5260.   

In exceptional cases, a higher initial evaluation is 
available on an extraschedular basis. The veteran has told VA 
examiners that his job performance has decreased as a result 
of his left knee disability.  However, there is no medical 
evidence or other documentation submitted that tends to show 
that the veteran's employment has been markedly affected by 
the service-connected residuals of a left knee injury or that 
he is limited in his employment due to this service-connected 
disability. There is also no evidence of any hospitalizations 
associated with the veteran's left knee disability.  There is 
no indication of record that the schedular criteria are 
inadequate to evaluate the veteran's left knee disability.  
In light of the foregoing, the Board finds that the veteran's 
claim for a higher initial evaluation for a left knee 
disability does not present such an exceptional or unusual 
disability pictures as to render impractical the application 
of the regular schedular standards.  The Board is therefore 
not required to remand this claim to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) 
(2005). See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).
Based on the above findings, the Board concludes that the 
criteria for entitlement to an evaluation in excess of 20 
percent for degenerative joint disease of the left knee have 
not been met.  The Board recognizes that the rating schedule 
is designed to accommodate changes in condition and that the 
veteran may be awarded a higher evaluation in the future 
should his left knee disability picture change. 38 C.F.R. 
§ 4.1.  At present, however, a 20 percent evaluation is the 
most appropriate given the evidence of record.  

In reaching this decision, the Board considered the complete 
history of the disability at issue as well as the current 
clinical manifestations and the effect this disability has on 
the earning capacity of the veteran. 38 C.F.R. §§ 4.1, 4.2, 
4.41 (2006).  In addition, the Board considered the 
applicability of the benefit-of-the-doubt doctrine, but 
because there is not an approximate balance of positive and 
negative evidence of record, reasonable doubt could not be 
resolved in his favor.  Rather, as a preponderance of the 
evidence is against the claim, such claim must be denied.


ORDER

An evaluation in excess of 20 percent for degenerative joint 
disease of the left knee is denied.



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


